COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Mother Doe and Father Doe, Individually and as Next
                            Friends of John Doe and Jane Doe

Appellate case number:      01-15-00112-CV

Trial court case number:    1045092

Trial court:                County Civil Court at Law No. 2 of Harris County

Date motion filed:          May 1, 2015

Party filing motion:     Relators


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Chief Justice Sherry Radack
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Brown and Lloyd.

Date: May 21, 2015